PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,006,270
Issue Date:  May 11, 2021
Application No. 16/542,390
Filing or 371(c) Date:  16 Aug 2019
Attorney Docket No.   5232.118 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Request for Reconsideration of Petition to Correct Applicant’s Name on Issued Patent, filed June 2, 2022, which is being treated as a request to correct the assignee’s information by way of a Certificate of Correction. 

The petition is GRANTED.

It is noted that Petitioner is requesting a correction to the Applicant’s name as well as the Assignee.  However, the correction to the Applicant’s name was prematurely addressed in the decision dated January 14, 2022, a Certificate of Correction was issued accordingly on February 15, 2022. This decision addresses the correction to the assignee only, since the previous decision prematurely granted the petition dated November 29, 2021, which corrected the assignee information without the requirements of 37 CFR 3.81(b) being met.  With the filing of the renewed petition, the requirements under 37 CFR 3.81(b) were met and the petition could be properly granted. Accordingly, since a Certificate of Certificate issued previously, no new Certificate of Correction will be issued in response to the renewed petition. 
 
Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET